Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-11 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a pseudo differential analog-to-digital converter that comprises a first capacitor array and a second capacitor array respectively coupled to input terminals of an analog-to-digital circuit, an output terminal of the first capacitor array receives a first reference voltage, and an output terminal of the second capacitor array receives a second reference voltage, however, the prior art fails to teach the first reference voltage is set between zero and a peak value of an analog input signals and the second reference voltage is set to be zero.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.
/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845